Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The combination of both dependent claim 5 and dependent claim 4 together with all of the limitations of the base claim and any intervening claims would be allowable over the prior art of record. 
Response to the applicant’s arguments 
	The applicant states on page 5 of the remarks that no reference in the prior art discloses or suggests 1. The first actuator signal being provided on the basis of the first sensor and the second sensor signal.   
The office does not agree as Sayce states expressly that the system ecu 12 receives inputs from various sensors such as 1. Pressure sensors and 2. Temperature sensors, 3. Acceleration sensors, 4. Vehicle height sensors and 5. weight sensors. The specification recites in the applicant’s specification as originally filed that the second sensor is a pressure sensor. See paragraph 17.   In paragraph 24, the second sensor is a pressure sensor.  The applicant recites in the specification that the applicant’s first sensor is a brake pedal sensor.  In paragraph 24 of the reference, the Sayce reference discloses a first sensor can be measuring a brake pedal input.  These appear to be the same first and second sensors (measuring pressure and a pedal depression of the brakes). The actuator is shown as system actuator 20 in paragraph 24 of the references.  The applicant’s contention that no reference discloses an actuation of a braking system 
	Additionally, in the Weiberle reference the system includes 1. A braking force sensor for the brakes.  See col. 14, line 50-52 and also 2. A power electronics for activating the brakes.  See col. 15, line 1-4. Therefore, Weiberle discloses the claimed sensors too. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied 
	The applicant also states on page 6 that no reference in the prior art discloses or suggests uses the second sensor signal for the purpose of checking a plausibility of the first second signal.  This is respectfully false.  
See claims 2-5 of Sayces. Based on the control inputs of paragraph 24 which one can be a pressure signal and a second can be an amount that the brake pedal moves, the control signal inputs generate a control system for controlling the actuator which is an electronic braking system.  The reference can measure 1. A depression of the brake pedal and 2. A pressure signal.  In paragraph 24, the reference states “. for example, System actuators 20 may be associated with two different types of brake system components” or 1. Pressure or 2. Measuring an amount of depression of a brake pedal. 
	As seen in FIG. 1 the control inputs are provided as 16.  However, it is determined if the parameters have been modified or damaged and then a 
    PNG
    media_image1.png
    608
    751
    media_image1.png
    Greyscale

 	Further, Weiberle also checks the plausibility of the sensor signals as two processors RV1 and Rv2 receive and monitor data from the sensors such as 1. An application force of the brakes and 2. A braking force or torque for the wheels and 3. Pedal data from the braking pedal unit.  In the event of a malfunction of one computer channel in pedal unit (10), the data transport via the connected communication system is interrupted. In 
	The applicant also states that no reference in the prior art discloses or suggests checking an operational capability of the central evaluation unit to execute a program on page 6. 
	This is false.  Weiberle discloses a processing unit that is coupled to the CPU that has a watchdog module. If an error is detected a fault condition can be provided and a corrective action can be taken to resolve the abnormality.  See col. 7 lines 1-41 and col. 3, line 25 to col. 4, line 60. 
    PNG
    media_image1.png
    608
    751
    media_image1.png
    Greyscale
As seen above if one processor is abnormal, then the communication channel is interrupted and this data is not valid and the other processor is used 22. 
	The applicant also states that no reference discloses an auxiliary evaluation unit being separate from the CPU which receives the second sensor signal. 
	This is false.  Weiberle discloses a processing unit that is coupled to the CPU that has a watchdog module. If an error is detected a fault 
    PNG
    media_image2.png
    571
    765
    media_image2.png
    Greyscale

This module is shown in FIG. 3 as a first processor and a second processor 22.  Col. 14 shows the many sensors that are compared by the two processors.  This can include the wheel braking force, a loss of power, a brake input value and sensors b to b4.

 “ a multiplexer receiving the first actuation signal and the second actuation signal, 
wherein the multiplexer(see FIG. 9 MPX 23 and receiving signals TVO, qa, and tw and FIG. 4 where the sensor a and b, c, d, provide signals from the core unit with the mx 1) is driven by the watchdog checking unit so that the multiplexer outputs the first actuation signal 
when the watchdog checking unit (see FIG. 26-27 where the variable is detected as being identical in the abs control application and then stored in blocks1-3 from the bottom; see abs part is generating an error code and then a fail condition is provided; see paragraph 101-104);

	In regard to claim 5 the applicant argues that no reference discloses or suggests claims 5, 6, and 9 and 10 for at least the same reasons above. The office does not agree. 


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 2005/0273231 A1 to Sayce-Jones that was filed in 2004 (hereinafter “Sayce”) and which was published on 12/8/2005 which is prior to the effective filing date and in view of U.S. Patent No.: US6256570B1 to Weiberle et al. and in view of U.S. Patent Application Pub. No.: US 2006/0206241 A1 to Minowa et al. that was filed in 1993. 

Sayce discloses “…1. An apparatus for registering of an actuation of a motor-vehicle braking system, comprising: (see paragraph 1, 23 and the abstract)
a first sensor generating a first sensor signal, the first sensor signal indicating a movement of a mechanical input component of the braking system; (see paragraph 24 where the sensor can be a brake pedal sensor; Control inputs 16 may be received from various sensors (such as wheel speed sensors, pressure sensors, force sensors, position sensors, temperature sensors, friction sensors, acceleration sensors, power sensors, acceleration sensors, pitch sensors, vehicle height sensors, vehicle weight sensors) and/or various manual inputs manipulated by the vehicle operator (such as a brake pedal, gas pedal, gear shifter, steering wheel, emergency brake pedal, turn signal indicator, switches for performing various operations, etc.))
a second sensor generating a second sensor signal, the second sensor signal indicating a hydraulic pressure in the braking system; (see paragraph 24 where the sensor can be a brake pedal sensor; Control inputs 16 may be received from various sensors (such as wheel turn signal indicator, switches for performing various operations, etc.))
a central evaluating unit coupled with the first sensor and the second sensor, (see paragraph 24 where the vehicle has an ECU and a second diagnostic ECU in paragraph 26 to check and make diagnostic calculations relating to the brakes and the traction control and stability control)
the central evaluating unit [[configured to]] executing a program that generates a first actuation signal indicating an actuation of the braking system generated on the basis of the first sensor signal and the second sensor signal, (see FIG. 1, where the second ecu 22 can provide modified parameters to the ECU 12 and then this Is output as control signals 28 to the system actuators 20; see paragraph 14 and 18-19)
wherein the program executed by the central evaluating unit further uses the second sensor signal for the purpose of checking a plausibility of the first sensor signal;  (see paragraph 24 where the vehicle has a ECU and a second diagnostics ECU in paragraph 28 to check and make diagnostic calculations relating to the brakes, the traction control and the stability control)
Sayce is silent but Weiberle teaches “…a watchdog checking unit coupled with the central evaluating unit” (see col. 3, lines 54 and col. 8, line 49 where the braking system has a watchdog module that is connected to the computers P1, P2 and monitoring unit P3);
It would have been obvious to combine the disclosure of Sayce and the teachings of Weiberle at the time the invention was made to provide for a watch dog that is an integral watch dog R1a that is connected to a controller.  The watch dog checking unit can be connected to the each of the computers P1, P2 and P3 and detect an error and then provide an indication of a fault condition or an abnormality.  Then after a period of time the watchdog module r1a (col.8, line 50) can take corrective action to resolve the abnormality.   This can include if the inconsistent results are provided for in the parking and actual brake then a fault message can be 
Sayce discloses “…to check an operational capability of the central evaluating unit to execute the program; (see paragraphs 26-28 where the ECU 22 performs a diagnostic on the system component and also the one system ECU 12)
an auxiliary evaluating circuit separate from the central evaluating unit which receives the second sensor signal and is configured to output a second actuation signal on the basis of the second sensor signal; and(see FIG. 1 f where the second ecu 22 can provide modified parameters to the ECU 12 and then this is output as control signals 28 to the system actuators 20; see paragraph 14 and 18-19 and 26)” 
    PNG
    media_image3.png
    640
    876
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    580
    885
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    681
    622
    media_image5.png
    Greyscale

Sayce is silent as to but Minowa teaches “ a multiplexer receiving the first actuation signal and the second actuation signal, 
wherein the multiplexer(see FIG. 9 MPX 23 and receiving signals TVO, qa, and tw and FIG. 4 where the sensor a and b, c, d, provide signals from the core unit with the mx 1) is driven by the watchdog checking unit so that the multiplexer outputs the first actuation signal 
when the watchdog checking unit (see FIG. 26-27 where the variable is detected as being identical in the abs control application and then stored in blocks1-3 from the bottom; see abs part is generating an error code and then a fail condition is provided; see paragraph 101-104);
It would have been obvious to combine the disclosure of Sayce and the teachings of MINOWA at the time the invention was made to provide for a watch dog timer that can interrupt the process after a certain period of time elapses indicating an abnormality.  The processor can then reset or take a new action. See paragraph 101-104.  Sensors a-d in FIG. 4 are fed to core unit 1.  Within the core unit of FIG. 9-10 is a multiplexer 23 that receives the brake pressure control.   A monitoring process can be undertaken and an error code can be provided for when an abnormality is detected. The watchdog can detect and recover from computer malfunctions. During normal operation, the computer regularly resets the watchdog timer to prevent it from elapsing, or "timing out". If, due to a 

Sayces discloses “detects normal operational capability of the central evaluating unit and (see paragraph 24-25)
Sayce is silent as to but Minowa teaches “ the multiplexer outputs the second actuation signal when the watchdog checking unit” (see paragraph 101-104) (see FIG. 9 MPX 23 and receiving signals TVO, qa, and tw and FIG. 4 where the sensor a and b, c, d, provide signals from the core unit with the mx 1);
It would have been obvious to combine the disclosure of Sayce and the teachings of MINOWA at the time the invention was made to provide for a watch dog timer that can interrupt the process after a certain 

Sayces discloses “…detects irregular operational capability of the central evaluating unit. (see FIG. 1, where the second ecu 22 can provide modified parameters to the ECU 12 and then this is output as 
Sayce discloses “2.    The apparatus of claim 1 wherein the auxiliary evaluating unit is comprised of a comparator comparing the second sensor signal with a reference signal and generating the second actuation signal as a function of the comparison”. (See figure 1 and the original parameters are compared in block 34 and then modified in block38 and in block 32; see paragraph 30-34, and the first ecu 12 is on the right hand side and the second ecu 24 is on the left hand side and parallel where the central unit is processor 12 and is different and provides control signals that can be modified by communication link from the second ecu).
Sayce discloses “3.    The apparatus of claim 1 wherein the first sensor is associated with a brake pedal for registering movement of the brake pedal”. (See paragraph 24.)
Sayce discloses “4.    The apparatus of claim 1 wherein the first sensor is comprised of a pedal-travel sensor, a pedal-angle sensor, a pedal-force sensor, or a brake-light switch”, (see paragraph 24).
Claim 5 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 2005/0273231 A1 to Sayce-Jones that was filed in 2004 (hereinafter “Sayce”) and which was published on 12/8/2005 which is prior to the effective filing date and in view of U.S. Patent No.: US6256570B1 to Weiberle et al. and in view of U.S. Patent Application Pub. No.: US 2006/0206241 A1 to Minowa et al. that was filed in 1993  and in further in view of U.S. Patent No.: US6009366 A to Burkhard. 
 
Sayce discloses both a brake pressure sensor and within an anti-slip regulation system in paragraphs 23 to 24 but is silent as to but Burkhard teaches “5.    The apparatus of claim 1 wherein the second sensor is associated with a wheel-slip control system”. (See abstract)
 	It would have been obvious to combine the disclosure of Sayce and the teachings of Burkhard at the time the invention was made to provide for a method of determining if the wheel slip is outside of ranges to determine if there is also a brake failure as a redundancy system in the 
 Claims 6-9 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 2005/0273231 A1 to Sayce-Jones that was filed in 2004 (hereinafter “Sayce”) and which was published on 12/8/2005 which is prior to the effective filing date and in view of U.S. Patent No.: US6256570B1 to Weiberle et al. and in view of U.S. Patent Application Pub. No.: US 2006/0206241 A1 to Minowa et al. that was filed in 1993. 

Sayce discloses “…6.    A method for registering of an actuation of a motor-vehicle braking system, comprising the steps of: (see paragraph 1, 23 and the abstract)
generating a first sensor signal with a first sensor indicating a movement of a mechanical input component of the braking system; (see paragraph 24 where the sensor can be a brake pedal sensor; Control inputs 16 may be received from various sensors (such as wheel speed sensors, pressure sensors, force sensors, position sensors, temperature turn signal indicator, switches for performing various operations, etc.))
 
generating a second sensor with a second sensor indicating a hydraulic pressure in the braking system; (see paragraph 24 where the sensor can be a brake pedal sensor; Control inputs 16 may be received from various sensors (such as wheel speed sensors, pressure sensors, force sensors, position sensors, temperature sensors, friction sensors, acceleration sensors, power sensors, acceleration sensors, pitch sensors, vehicle height sensors, vehicle weight sensors) and/or various manual inputs manipulated by the vehicle operator (such as a brake pedal, gas pedal, gear shifter, steering wheel, emergency brake pedal, turn signal indicator, switches for performing various operations, etc.))
generating a first actuation signal from a central evaluating unit coupled with the first sensor and the second sensor, (see paragraph 24 where the vehicle has an ECU and a second diagnostic ECU in paragraph 26 to check and make diagnostic calculations relating to the brakes and the traction control and stability control)the central evaluating unit configured to execute a program for selectively generating the first actuation signal on the basis of the first sensor signal and the second sensor signal (see FIG. 1, where the second ecu 22 can provide modified parameters to the ECU 12 and then this Is output as control signals 28 to the system actuators 20; see paragraph 14 and 18-19)and for checking a plausibility of the first sensor signal using the second sensor signal; (see paragraph 24 where the vehicle has a ECU and a second diagnostics ECU in paragraph 28 to check and make diagnostic calculations relating to the brakes, the traction control and the stability control)

checking an operational capability of the central evaluating unit to execute the program (see paragraphs 26-28 where the ECU 22 
Sayce is silent but Weiberle teaches “…using a watchdog checking unit coupled with the central evaluating unit; ” (see col. 3, lines 54 and col. 8, line 49 where the braking system has a watchdog module that is connected to the computers P1, P2 and monitoring unit P3);
It would have been obvious to combine the disclosure of Sayce and the teachings of Weiberle at the time the invention was made to provide for a watch dog that is an integral watch dog R1a that is connected to a controller.  The watch dog checking unit can be connected to the each of the computers P1, P2 and P3 and detect an error and then provide an indication of a fault condition or an abnormality.  Then after a period of time the watchdog module r1a (col.8, line 50) can take corrective action to resolve the abnormality.   This can include if the inconsistent results are provided for in the parking and actual brake then a fault message can be provided via a communication system to resolve the fault.  See col. 7, lines 1-41 and col. 3, line 25 to col. 4, line 60.   Signals can indicate non-agreement and are outside of ranges to determine if there is also a brake failure. See col. 4, liens 44-60 of Weiberle.

Sayce discloses “….generating a second actuation signal on the basis of the second sensor signal in an auxiliary evaluating circuit separate from the central evaluating unit; and (see FIG. 1 f where the second ecu 22 can provide modified parameters to the ECU 12 and then this is output as control signals 28 to the system actuators 20; see paragraph 14 and 18-19 and 26)”
Sayces discloses “selectively outputting one of the first actuation signal and the second actuation signal” (see paragraph 24-25)
Sayce is silent as to but Minowa teaches “ from a multiplexer driven by the watchdog checking unit, wherein the multiplexer outputs the first actuation signal when the watchdog checking unit (see FIG. 9 MPX 23 and receiving signals TVO, qa, and tw and FIG. 4 where the sensor a and b, c, d, provide signals from the core unit with the mx 1) (see FIG. 26-27 where the variable is detected as being identical in the abs control application and then stored in blocks1-3 from the bottom; see abs part is generating an error code and then a fail condition is provided; see paragraph 101-104);


 “…detects normal operational capability of the central evaluating unit (see paragraph 24-25)
Sayce is silent as to but Minowa teaches “ and the multiplexer outputs the second actuation signal when the watchdog checking unit detects (see paragraph 101-104) (see FIG. 9 MPX 23 and receiving signals TVO, qa, and tw and FIG. 4 where the sensor a and b, c, d, provide signals from the core unit with the mx 1);
It would have been obvious to combine the disclosure of Sayce and the teachings of MINOWA at the time the invention was made to provide for a watch dog timer that can interrupt the process after a certain period of time elapses indicating an abnormality.  The processor can then reset or take a new action. See paragraph 101-104.  Sensors a-d in FIG. 4 are fed to core unit 1.  Within the core unit of FIG. 9-10 is a multiplexer 23 that receives the brake pressure control.   A monitoring process can be undertaken and an error code can be provided for when an abnormality is detected. The watchdog can detect and recover from computer malfunctions. During normal operation, the computer regularly resets the watchdog timer to prevent it from elapsing, or "timing out". If, due to a hardware fault or program error, the computer fails to reset the watchdog, 

Sayce discloses “… irregular operational capability of the central evaluating unit. (see FIG. 1, where the second ecu 22 can provide modified parameters to the ECU 12 and then this is output as control signals 28 to the system actuators 20; see paragraph 14 and 18-19 and 28)
Sayce discloses “7. The method of claim 6 wherein the auxiliary evaluating unit is comprised of a comparator for comparing the second sensor signal with a reference signal and generating the second actuation signal as a function of the comparison. ”. (See figure 1 and the original parameters are compared in block 34 and then modified in block38 and in block 32; see paragraph 30-34, and the first ecu 12 is on the right hand side and the second ecu 24 is on the left hand side and parallel where the central unit is processor 12 and is different and provides 
 
Sayce discloses “8.    The method of claim 6 wherein the first sensor is associated with a brake pedal for registering movement of the brake pedal”. (See paragraph 24.)
Sayce discloses “9.    The method of claim 6 wherein the first sensor is comprised of a pedal-travel sensor, a pedal-angle sensor, a pedal-force sensor, or a brake-light switch”. (see paragraph 24).
Claim 10 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 2005/0273231 A1 to Sayce-Jones that was filed in 2004 (hereinafter “Sayce”) and which was published on 12/8/2005 which is prior to the effective filing date and in view of U.S. Patent No.: US6256570B1 to Weiberle et al. and in view of U.S. Patent Application Pub. No.: US 2006/0206241 A1 to Minowa et al. that was filed in 1993  and in further in view of U.S. Patent No.: US6009366 A to Burkhard. 

Sayce discloses both a brake pressure sensor and within an anti-slip regulation system in paragraphs 23 to 24 but is silent as to but Burkhard teaches “10. The method of claim 6 wherein the second sensor is associated with a wheel-slip control system. ”. (See abstract)
 It would have been obvious to combine the disclosure of Sayce and the teachings of Burkhard at the time the invention was made to provide for a method of determining if the wheel slip is outside of ranges to determine if there is also a brake failure as a redundancy system in the event that the other primary components become overloaded or fail. See Burkhard at the abstract.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668